DETAILED ACTION
This communication is responsive to the application, filed August 15, 2019.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 15, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bus interconnect" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6, 8-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branscomb et al. (US 7,240,364 B1) in view of Kucherov et al. (US 2020/0349087 A1).

As per claim 1:  A network device comprising: 
a memory [Branscomb; Fig. 1, persistent storage (21)]; and 
a processor unit [Branscomb; Fig. 1, processor (16a)] or logic circuit configured to: 
receive a memory error notification from a data plane of the network device, wherein the memory error notification is associated with a data-plane resource, or a portion thereof of the network device; 
perform a correction of the data-plane resource based on the shadow copy when the data-plane resource, or the portion thereof, is determined to have the shadow copy, 
Branscomb discloses [336] in a computer system that includes a spare or backup, such that in the event of a fault, software faults are recovered from using local backup state and hardware faults are recovered from using remote backup state.
determine whether the data-plane resource, or the portion thereof, has a corresponding shadow copy stored in the memory; and 
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (tables).
wherein the shadow copy stored in the memory is added based a data-plane read access for the data-plane resource, or the portion thereof, by a host processor of the network device, and wherein the shadow copy stored in the memory is retained and/or removed based on a frequency of access of the data-plane resource, or the portion thereof.  
Branscomb discloses storing shadow copy in the memory, but fails to explicitly disclose retaining and/or removing shadow copy based on a frequency of access.  Kucherov discloses a similar system, which further teaches [0004-0006] storing the copy of the data in a data page in a high tier storage memory.  If the usage of the high tier storage exceeds a threshold value, an aspect includes identifying a least recently used data page, and deleting the data page from the high tier storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Branscomb with that of Kucherov.  One would have been motivated to remove shadow copy based on a frequency because it allows to tier data based on usage [Kucherov; 0004-0006].

As per claim 2:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: direct regeneration a copy of the data-plane resource by recreating the data plane resource from configuration data of a control plane resource, wherein the recreated data plane resource is used to correct the data plane resource associated with the memory error notification.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists.

As per claim 3:  The network device of claim 2, wherein the processor unit or logic circuit is configured to: retrieve configuration data of the control plane resource from a control plane database; and 
recreate the data plane resource from retrieved configuration data of the control plane resource.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (control plane resource).

As per claim 6:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: track memory error notification received for a given data plane resource and/or associated data plane hardware in a tracked profile for the given data plane resource; and determine whether the tracked profile of the given data plane resource meets a predefined criterion to create a shadow copy of the given data-plane resource.  
Branscomb discloses [336] in a computer system that includes a spare or backup, such that in the event of a fault, control plane and data plane are recovered from using local backup state.  The local backup state can be a predefined criteria such as most used resources.

As per claim 8:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: receive a request to create the shadow copy of the data-plane resource; and 
create the shadow copy of the data-plane resource.
Branscomb discloses [201] to save time, the profiles may include a copy button [processing receiving request to create a copy], an existing profile of a data plane is copied.

As per claim 9:  The network device of claim 8, wherein the processor unit or logic circuit is configured to create the shadow copy of the data-plane resource by: instantiating a structure of the shadow copy, wherein the structure comprises a plurality of shadow elements, wherein each shadow element of the plurality of shadow elements is instantiated with a null or placeholder value; andPage 55Attorney Docket No. 10143-251us1CPOL 1021730
populating a given shadow element of the shadow copy upon a read access of a data plane resource instance being read from the bus interconnect.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (tables).

As per claim 10:  The network device of claim 8, wherein the processor unit or logic circuit is configured to: instantiate a structure of the shadow copy; and direct recreation of a set of data plane resources from configuration data of a control plane resource.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (tables).

As per claim 17:  The network device of claim 1, wherein the shadow copy is created from a static pre- defined list.  
Branscomb discloses [453] all of the attribute data may depend upon the size of the local memory.  This may be a static design based on the expected size of the local memory.

As per claim 18:  The network device of claim 1, wherein the memory error notification via polling or via an interrupt.  
Branscomb discloses [387] the hardware control logic sends an interrupt to a local processor and software being executed by the processor detects an interrupt.

As per claim 19:  The network device of claim 1, wherein the memory error notification is associated with a soft event upset (SEU) error.  
Branscomb discloses [318] a plurality of different errors, such as a common error like memory access error (SEU).

As per claim 20:  The network device of claim 1, wherein the data plane resource is associated with at least one of a media access control (MAC) address table, a forwarding information base (FIB) table, a routing information base (RIB) table, an access control list (ACL) table, and an address resolution protocol (ARP) table.
Branscomb discloses [6] the network device (data plane) identifier may be used, such as a MAC address may be used along with the IP address to authenticate a network device.

Claims 4, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branscomb in view of Kucherov and further in view of Abraham et al. (US 2010/0077140 A1).

As per claim 4:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: direct, or perform, memory scrubbing of all instances in the data-plane resource based on the shadow copy.  
Branscomb and Kucherov disclose the system of claim 1, but fail to explicitly disclose performing memory scrub in a plurality of queues.  Abraham discloses a similar system, which further teaches [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Branscomb and Kucherov with that of Abraham.  One would have been motivated to perform a memory scrub because it allows to detect and correct errors on read data [Abraham; 0036].

As per claim 5:  The network device of claim 4, wherein the processor unit or logic circuit is further configured to:Page 54Attorney Docket No. 10143-251us1 CPOL 1021730direct, or perform, memory scrubbing of one or more data-plane resources having a determined association to the data-plane resource in error.  
Abraham discloses [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues. 

As per claim 11:  The network device of claim 1, wherein the processor unit or logic circuit comprises: one or more on-demand queues to receive request to perform a memory scrub; and a plurality of patrol queues for a plurality of data plane resources and hardware resources.  
Branscomb and Kucherov disclose the system of claim 1, but fail to explicitly disclose performing memory scrub in a plurality of queues.  Abraham discloses a similar system, which further teaches [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Branscomb and Kucherov with that of Abraham.  One would have been motivated to perform a memory scrub because it allows to detect and correct errors on read data [Abraham; 0036].
 
As per claim 12:  The network device of claim 11, wherein the one or more on-demand queue, including a first priority queue and a second priority queue.  
Abraham discloses [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues.  It is clear that there are multiple queues and the operation selects the priority queue first.

As per claim 13:  The network device of claim 11, wherein the processor unit or logic circuit is configured to: perform memory scrubbing based on requests in the priority queue prior to performing memory scrubbing based on requests in the plurality of patrol queues.  
Abraham discloses [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues.  It is clear that there are multiple queues and the operation selects the priority queue first.

Allowable Subject Matter
Claims 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20170083446 A1 – Yang discloses the hosting module may determine that the cache is reaching the limits of its storage capacity and may remove the least frequently used image segments from the cache.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114